DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claim 12.

 	The Applicant’s arguments with respect to claims #1 and 4-21 in the reply filed on April 14, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1 and 4-21 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the first semiconductor layer and the second semiconductor layer are in a same layer and are located between the first insulating film and the second insulating film” (claim 1); “a relay electrode intersecting the detection electrode in a plan view and connected to the drive electrode . . . the relay electrode is in contact with the substrate” (claim 12).
	As to claim 1, Matsudaira et al. (U.S. Patent Publication No. 2013/0077379 A1), hereafter “Matsudaira” is the closest prior art.  Matsudaira teaches a substrate 40, a drive electrode 108, a detection electrode 41, a first thin film transistor 2 and a second thin film transistor 102, a first insulating film 23 and a second insulating film 123, the first thin film transistor having a withstand voltage higher than a withstand voltage of the second thin film transistor (paragraph [0033]), the first thin film transistor 2 comprises a first gate electrode 22 and a first semiconductor layer (channel region below first insulating film 23), the second thin film transistor 102 comprises a second gate electrode 122 and a second semiconductor layer (channel region below second insulating film 123), the first semiconductor layer and the second semiconductor layer are in a same layer 40, the first gate electrode opposes the first semiconductor layer via the first insulating film and the second gate electrode opposes the second semiconductor layer via the second insulating film, and a distance from the first gate electrode to the first semiconductor layer is greater than a distance from the second gate electrode to the second semiconductor layer (paragraph [0033] teaches the first thin film transistor 2 has a thicker gate insulating film to convey a higher withstand voltage).
 	Although Matsudaira teaches the first and second semiconductor layers formed in a same layer 40, Matsudaira does not teach the first semiconductor layer and the second semiconductor layer are located between the first insulating film and the second insulating film.
 	No other prior art references were found.

	As to claim 12, Matsudaira teaches a substrate 40, a drive electrode 108, a detection electrode 41, a first thin film transistor 2 and a second thin film transistor 102, electrically 
	No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829